DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to claims filed on 10/19/2020.
Claims 1-11 have been examined and are rejected. 


Priority
This application is a continuation of application 13/839,359 filed on 3/15/2013, now patent 10,845,399.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 & 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Olst et al. (US 2012/0131100 A1) in view of Bilac et al. (US 2008/0255782 A1) in view of Stoupis et al. (US 2010/0082844 A1). 
With regard to Claim 1, Van Olst teaches:
An electric power meter for responding to user data and information requests regarding power usage and power quality for any metered point within a power distribution system; (performing data collection from electric utility meters either on request or on predefined schedules, the collected data comprising metrology data such as kilowatt-hour (KWH) usage, self-test failures, event data, e.g., detection of user configured exception conditions (e.g. a voltage level), etc. [Van Olst: 0001-2; 0019]);
the electric power meter comprising:
a first network interface configured to i) receive one of a client side information request, data request or configuration request, ii) process the request in accordance with one or more network protocols; (utility meter 40 comprises a communication card 42 with an AMI 
protocol routines coupled to the first network interface, the protocol routines configured to i) process the client side data requests by identifying the request as one of said information request, data request and configuration request, ii) construct an internal data request in the case where the request is identified as one of a data request or a configuration request, and iii) forward the internal data request to a data interface, the data interface (1204) coupled to the protocol routines and configured to i) receive the internal data request, ii) translate the internal data request from a protocol routine format to a native interface format, iii) request data from a native interface according to the request; (the communication card 42 receives and identifies the request for metrology data made according to an open standard such as DNP3 and IEC 61850, wherein the communication card 42 further comprises a meter interface 44 (i.e. data interface) for interfacing with the utility meter 40 using a native data communication protocol for servicing the data request, and returning a response [Van Olst: 0017; 0029; 0013]. Examiner notes that the communication card 42 receives an incoming request via AMI communication interface 46 in an open standard protocol, and services the request by generating (i.e. translating) an internal request via meter interface 44 according to a native data communication protocol which necessarily requires protocol routines to handle the processing of the network request message);
the native interface coupled to the data interface and configured to i) receive the data request from the data interface, ii) retrieve the requested data from a measuring unit of the electric power meter, and iii) forward the requested data to a requesting client via the data interface, protocol routines, and network interface. (meter interface 44 interfaces with utility meter 40, and accesses the metrology data either directly, or using a common meter etc., and wherein the meter services the data request, and returns a response to the data aggregator 51 [Van Olst: 0017; 0019; 0029; Fig. 4]. Examiner notes that certain metrology data such as kilowatt-hour (KWH) usage or voltage level necessarily requires the use of measuring units).

However, Van Olst does not teach utilizing a network socket interface translator to translate signals between a network interface model of the first network interface and a network interface model of a second network interface.
	
In a similar field of endeavor involving electrical energy monitoring devices, Bilac discloses:
iii) forward the request to a second network interface, via a network socket interface translator, a network socket interface translator coupled to the first network interface and configured to i) translate management signals between a network interface model of the first network interface and a network interface model of the second network interface to facilitate the transfer of data to/from the electric power meter and a client device, and ii) forward the requests from the first network interface to the second network interface; (an energy monitoring master controller supporting an available TCP/IP protocol stack and Ethernet interface (i.e. first network interface), wherein the operating system provides a TCP/IP protocol stack which can provide a "Berkeley Sockets" application interface (i.e. second network interface) to the protocol stack [Bilac: 0012; 0046; 0064]. Examiner notes that messages received using the TCP/IP protocol stack will be passed to the operating system via the Berkeley Sockets interface).


One of ordinary skill in the art would have been motivated to combine Van Olst with Bilac as doing so would allow the energy monitoring master controller to utilize a UNIX based or other POSIX compatible operating system. 

However, Van Olst-Bilac does not explicitly teach utilizing a native database to store meter data.
	
In a similar field of endeavor involving intelligent electronic devices (IEDs), Stoupis discloses:
utilizing a native database to store meter data; (Controllers 126, 128 are microprocessor-based controller such as Intelligent Electronic Devices (IEDs) or the like, wherein a typical IED includes a microprocessor and memory for storing data and various microprocessor executable instructions, and wherein the received data includes values for voltage, current, and/or power, and/or other data [Stoupis: 0029]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Olst-Bilac in view of Stoupis in order to utilize a native database to store meter data in the system of Van Olst-Bilac. 
One of ordinary skill in the art would have been motivated to combine Van Olst-Bilac with Stoupis as doing so would allow the aggregator to request real-time data as well as values that have been stored for a predetermined amount of time.  

With regard to Claim 2, Van Olst-Bilac-Stoupis teaches:
An electric power meter according to claim 1, wherein the first network interface receives said client side requests via an Ethernet physical interface; (the energy monitoring master controller support an available TCP/IP protocol stack and an Ethernet interface, wherein the Ethernet interface is provided via a category 5 connection via an RJ45 Jack [Bilac: 0038; 0046]).

With regard to Claim 3, Van Olst-Bilac-Stoupis teaches:
An electric power meter according to claim 1, wherein the protocol routines are an IEC 61850 protocol collection of routines; (the messaging system utilizes an open standard such as IEC 61850 [Van Olst: 0013]. Stoupis teaches mapping serial protocol points of the controller 128 to IEC61850 objects, attributes and/or functions, to facilitate communications between a legacy controller 128 and other assets on the network 130 [Stoupis: 0035]).

With regard to Claim 4, Van Olst-Bilac-Stoupis teaches:
An electric power meter according to claim 1, wherein the second network interface is further configured to process the client side information requests by sending a reply from the protocol routines via the network socket interface translator and network interface to a requestor; (the meter services the data request, and returns a response to the data aggregator 51 using TCP/IP, wherein the messaging system utilizes an open standard such as IEC 61850 [Van Olst: 0013; 0019; 0023; 0029; Fig. 4]. Bilac teaches that the operating system provides a TCP/IP protocol stack which can provide a "Berkeley Sockets" application interface (i.e. second network interface) to the protocol stack [Bilac: 0012; 0046; 0064]. Examiner notes that messages sent by the operating system using TCP/IP will be passed via the "Berkeley Sockets" application interface).


With regard to Claim 9, Van Olst-Bilac-Stoupis teaches:
An electric power meter according to claim 1, wherein the client side requests are configured as IEC61850 data packets; (the meter services the data request, and returns a response to the data aggregator 51 using TCP/IP, wherein the messaging system utilizes an open standard such as IEC 61850 [Van Olst: 0013; 0019; 0023; 0029; Fig. 4]. Stoupis teaches that IEC61850 includes several Ethernet-based communications protocols for multi-device automation and features network communication between controller devices, wherein controllers communicate over a common network 130 such as a TCP/IP based network with other IEC61850-enabled controllers 126 [Stoupis: 0030; 0042]).

With regard to Claim 10, Van Olst-Bilac-Stoupis teaches:
An electric power meter according to claim 1, wherein the network interface model of the first network interface is a native management of the Transmission Control Protocol/Internet Protocol (TCP/IP); (the meter services the data request, and returns a response to the data aggregator 51 using TCP/IP [Van Olst: 0023; 0029]. Bilac teaches that the operating system provides a TCP/IP protocol stack which can provide a "Berkeley Sockets" application interface (i.e. second network interface) to the protocol stack [Bilac: 0012; 0046; 0064]. Stoupis teaches that the controllers communicate over a common network 130 such as a TCP/IP based network with other IEC61850-enabled controllers 126 [Stoupis: 0030; 0042]).

With regard to Claim 11, Van Olst-Bilac-Stoupis teaches:
An electric power meter according to claim 1, wherein the network interface model of the second network Interface model is a Berkley System Distribution (BSD) Socket Model; (the operating system provides a TCP/IP protocol stack which can provide a "Berkeley Sockets" application interface (i.e. second network interface) to the protocol stack [Bilac: 0012; 0046; 0064]).


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Olst et al. (US 2012/0131100 A1) in view of Bilac et al. (US 2008/0255782 A1) in view of Stoupis et al. (US 2010/0082844 A1) as applied to Claim 1 above, and further in view of Sollinger (US 4,811,011 A).
With regard to Claim 5, Van Olst-Bilac-Stoupis teaches:
An electric power meter according to claim 1, wherein the electric power meter further includes a data gathering process coupled to the native database and configured to retrieve data from the measuring unit of the electric power meter; (meter interface 44 interfaces with utility meter 40, and accesses the metrology data either directly, or using a common meter communication standard, wherein the data may be inputted and outputted into utility meter 40 using a native data communication protocol 50 and comprises kilowatt-hour (KWH) usage, self-test failures, event data, e.g., detection of user configured exception conditions (e.g. a voltage level), etc., and wherein the meter services the data request, and returns a response to the data aggregator 51 [Van Olst: 0017; 0019; 0029; Fig. 4]).

However, Van Olst-Bilac-Stoupis does not teach refreshing the database data at a prescribed refresh rate.
	
In a similar field of endeavor involving an automatic utility meter reading and monitoring system, Sollinger discloses:
refresh the data contained in the database at a prescribed refresh rate; (a plurality of meters located at each customer premise for continuously monitoring consumption of a respective plurality of utility services, wherein each meter is associated with a sensor for continuously reading said meter and providing an output representative of the reading thereof, 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Olst-Bilac-Stoupis in view of Sollinger in order to refresh the data contained in the database at a prescribed refresh rate in the system of Van Olst-Bilac-Stoupis. 
One of ordinary skill in the art would have been motivated to combine Van Olst-Bilac-Stoupis with Sollinger as the continuous polling of said customer premises not only allows for easy conversion to time-of-day metering, but also provides information relating to load distribution on an ongoing basis.


Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Olst et al. (US 2012/0131100 A1) in view of Bilac et al. (US 2008/0255782 A1) in view of Stoupis et al. (US 2010/0082844 A1) in view of Sollinger (US 4,811,011 A) as applied to Claim 5 above, and further Petras et al. (US 2006/0224336 A1).
With regard to Claim 6, Van Olst-Bilac-Stoupis-Sollinger teaches an electric power meter according to claim 5, but does not explicitly teach:
wherein the prescribed refresh rate is on the order of 1 second.
	
In a similar field of endeavor involving transmitting power system data over a network, Petras discloses:
wherein the prescribed refresh rate is on the order of 1 second; (the program for transferring the aggregated time-correlated power system data from the secured portion of the power system to a non-secure network may be in the form of a script, wherein a one-second refresh rate is implemented although other suitable rates may further be used [Petras: 0060]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Olst-Bilac-Stoupis-Sollinger in view of Petras in order to utilize a refresh rate on the order of 1 second in the system of Van Olst-Bilac-Stoupis-Sollinger. 
One of ordinary skill in the art would have been motivated to combine Van Olst-Bilac-Stoupis-Sollinger with Petras as doing so would allow the script or other comparable program implemented to provide for a real-time streaming data while providing minimal latency.

With regard to Claim 7, Van Olst-Bilac-Stoupis-Sollinger teaches:
An electric power meter according to claim 5, wherein the data gathering process is configured to send data queries to the measuring unit and retrieve said data from the measuring unit in response to said data queries; (meter interface 44 interfaces with utility meter 40, and accesses the metrology data either directly, or using a common meter communication standard, wherein the data may be inputted and outputted into utility meter 40 using a native data communication protocol 50 and comprises kilowatt-hour (KWH) usage, self-test failures, event data, e.g., detection of user configured exception conditions (e.g. a voltage level), etc., and wherein the meter services the data request, and returns a response to the data aggregator 51 [Van Olst: 0017; 0019; 0029; Fig. 4]).

However, Van Olst-Bilac-Stoupis-Sollinger does not explicitly teach:
send data queries to the measuring unit on an interval basis.
	
In a similar field of endeavor involving transmitting power system data over a network, Petras discloses:
send data queries to the measuring unit on an interval basis; (the program for transferring the aggregated time-correlated power system data from the secured portion of the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Olst-Bilac-Stoupis-Sollinger in view of Petras in order to send data queries to the measuring unit on an interval basis in the system of Van Olst-Bilac-Stoupis-Sollinger. 
One of ordinary skill in the art would have been motivated to combine Van Olst-Bilac-Stoupis-Sollinger with Petras as doing so would allow the script or other comparable program implemented to provide for a real-time streaming data while providing minimal latency.

With regard to Claim 8, Van Olst-Bilac-Stoupis-Sollinger-Petras teaches:
An electric power meter according to claim 7, wherein the data queries and responses are transmitted in accordance with a ModBus protocol; (energy monitoring controller can be communicatively coupled to a plurality of meters via a second network utilizing a MODBUS protocol [Bilac: 0073]. Stoupis teaches controller 128 is a legacy controller which is not IEC61850-enabled and communicates via Modbus [Stoupis: 0030]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Forth et al. (US 2004/0122833 A1) which teaches an IED 514 that includes a plurality of metering sensors 516, a central processing unit, IED memory 22 and a communications circuit 52, wherein the CPU 524 may process the digital signals provided by the line frequency measurement circuit 518 and the DSP circuit 522 to derive voltage, current, watts, vars, volt amps, power factor, frequency and any other electrical parameters 

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446